UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2302


NANA OWUSU, a/k/a Nana Kwaku Owusu, a/k/a Nana Kweku Owusu,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 11, 2012                  Decided:   July 10, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Emily Anne Radford, Assistant Director, Victor
M. Mercado-Santana, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nana Owusu, a native and citizen of Ghana, petitions

for   review     of    an    order       of    the       Board     of   Immigration        Appeals

(“Board”)      dismissing          his   appeal          from    the    immigration        judge’s

order    finding       him    removable         and          denying     his   motion      for    a

continuance.      We deny the petition for review.

            Owusu       conceded         that           he   was    removable        for    having

remained in the United States longer than permitted.                                        See 8

U.S.C. § 1227(a)(1)(B) (2006).                      He sought a continuance for the

purpose of pursuing an appeal from the denial of his petition

under 8 U.S.C. § 1154(a)(1)(A)(v)(cc) (2006) seeking adjustment

of status as the battered spouse of a United States citizen.

The immigration judge denied the request for a continuance after

considering Owusu’s prior requests for a continuance, the fact

that he was detained and the likelihood that Owusu’s appeal will

be    successful.            The     Board      upheld          the     immigration        judge’s

findings and conclusion.

            An immigration judge “may grant a continuance for good

cause shown.”          8 C.F.R. § 1003.29 (2012).                        This court reviews

the     denial    of    a     motion          for       a    continuance       for    abuse      of

discretion.        Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                                         The

court    “must     uphold       the      [immigration              judge]’s     denial      of    a

continuance ‘unless it was made without a rational explanation,

                                                    2
it inexplicably departed from established policies, or it rested

on   an    impermissible      basis,     e.g.,     invidious    discrimination

against a particular race or group.’”               Lendo, 493 F.3d at 441

(quoting Onyeme, 146 F.3d at 231).

             We have reviewed the record and conclude there was no

abuse of discretion. *         Accordingly, we deny the petition for

review.     We dispense with oral argument because the facts and

legal     contentions   are   adequately     presented     in    the    materials

before    the   court   and   argument     would    not   aid   the    decisional

process.

                                                                PETITION DENIED




     *
       It was also alleged that Owusu was removable for having
entered into a fraudulent marriage for the purpose of receiving
an immigration benefit.    The immigration judge and the Board
elected not to resolve this allegation in light of the fact that
Owusu was removable for staying longer than permitted. Owusu’s
challenge to this unresolved allegation is not relevant and has
no bearing on our review of the Board’s final order of removal.



                                       3